Citation Nr: 0520448	
Decision Date: 07/28/05    Archive Date: 08/08/05

DOCKET NO.  00-20 827A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1968, 
including a period of service in the Republic of Vietnam 
during the Vietnam War from October 1966 to October 1967.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2000 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, that denied service connection for PTSD.  The 
veteran testified before the Board at a hearing held at the 
RO in November 2001.  The Board remanded the claim in 
September 2002 and August 2004.


FINDINGS OF FACT

1.  All notices and assistance owed to the veteran have been 
provided, and all evidence needed for an equitable 
disposition of the claim has been obtained.

2.  The veteran served in the Republic of Vietnam during the 
Vietnam War, but he did not engage in combat with the enemy.

3.  The veteran first manifested PTSD in 1994, as a result of 
despondence regarding significant life changes after a crush 
injury to an elbow.  His PTSD has not been related to any 
corroborated in-service stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 4.125 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2004).  Service connection 
may also be granted for a disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Such 
determination is based on an analysis of all the evidence of 
record and evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection for PTSD generally requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125 (2004); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2004).  
In 1996, VA adopted the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125 
and 4.126 (2004).  See 61 Fed. Reg. 52,695-52,702 (1996).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran was "engaged in combat with the enemy."  See 
Gaines v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 
5 Vet. App. 60, 66 (1993); see also Moran v. Principi, 17 
Vet. App. 149 (2003).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of his service, his lay statement, alone, may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f)(1); see also Cohen v. Brown, 10 Vet. App. 128 
(1997).

The veteran has never contended that he engaged in combat 
with the enemy as defined within 38 U.S.C.A. § 1154(b) (West 
2002).  As a result, as a matter of law, a medical provider 
cannot provide supporting evidence that the claimed in- 
service event actually occurred based on a post-service 
medical examination.  See Moreau v. Brown, 9 Vet. App. 389, 
395-6 (1996).  In addition, the veteran's own testimony, 
standing alone, will not be sufficient.  Ibid.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that prior Court statements that 
"something more than medical nexus evidence is required to 
fulfill the requirement for 'credible supporting evidence'" 
of a claimed stressor and that "[a]n opinion by a mental 
health professional based on a post-service examination of 
the veteran cannot be used to establish the occurrence of the 
stressor" were made in the context of discussing PTSD 
diagnoses other than those arising from personal assault.  
Patton v. West, 12 Vet. App. 272, 280 (1999); see also Cohen, 
supra.

Beyond the above, following the point at which it is 
determined that all relevant evidence has been obtained, it 
is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997) (and cases cited therein); Guimond v. Brown, 6 Vet. 
App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 
(1993).  In determining whether documents submitted by a 
veteran are credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995).

The Board is not required to accept a claimant's 
uncorroborated account of his active service experiences.  
See Wood v. Derwinski, 1 Vet. App. 190, 192.  

The question of a "stressor" also bears upon credibility 
determinations, as certain veterans who "engaged in combat 
with the enemy" gain evidentiary presumptions.  38 C.F.R. § 
3.304(d).  Under the controlling regulation, there must be 
credible supporting evidence that the claimed service 
stressor actually occurred.  38 C.F.R. § 3.304(f).  The 
occurrence of an event alleged as the "stressor" upon which 
a PTSD diagnosis is based (as opposed to the sufficiency of 
the alleged event to cause PTSD) is an adjudicative 
determination, not a medical determination.  Zarycki v. 
Brown, 6 Vet. App. 91, 97-98 (1993).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is 
based on the medical expert's personal examination 
of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical 
conclusion that the physician reaches. . . . As is 
true with any piece of evidence, the credibility 
and weight to be attached to these opinions [are] 
within the province of the adjudicators; . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The veteran served on active duty from May 1966 to May 1968, 
including a period of service in the Republic of Vietnam 
during the Vietnam War from October 1966 to October 1967.  
His military occupation specialty was ammunition storage 
specialist.  He testified (both before the RO in November 
2000 and the Board in November 2001) about the circumstances 
of his service, including receiving fire and firing weapons 
while guarding an ammunition bunker and being surrounded by 
snakes throughout this period.  However, there is no evidence 
in the service personnel records of any combat duty involving 
the veteran.  Therefore, to the extent the veteran has 
alleged experiencing several stressors in service, 
corroboration of those stressors is required.

Records of treatment in from 1993 and 1994 generally discuss 
headaches experienced by the veteran.  In July 1994, he was 
diagnosed with syncopal episodes, headaches, hypertension, 
and status-post crush injury with PTSD.  There also was sleep 
apnea, based on sleep studies.  The veteran gave a history of 
persistent anxiety and restlessness associated with sweaty 
palms at times and anorexia.  The treating doctor noted that 
the veteran continued to have pain in his right elbow 
secondary to a crush injury and that he was often despondent 
regarding the significant life changes as a result of the 
incident.  

The claims folder contains various treatment records for the 
veteran, generally dating from 1992 to 2001.  The first 
mention of PTSD in those records is in June 1995, when it was 
noted that the veteran had been treated for a crush injury 
and related PTSD at a private hospital in 1994.  Later VA 
records, from 1999 to 2001, reflect ongoing treatment for 
various medical conditions, including PTSD.  A December 2000 
progress note mentioned that the veteran's thought content 
was preoccupied with his Vietnam War experiences.  In a 
February 2001 progress note, a VA social worker included the 
veteran's comment that he was having bad dreams about snakes 
while stationed in Vietnam.  

In December 2000, the RO requested that the veteran provide 
detailed descriptions of his alleged stressors (including the 
names of individuals he had identified).  The veteran 
returned a PTSD questionnaire to the RO in January 2001, but 
he stated that he could not remember any dates or names of 
friends who had died in Vietnam; also, he referred to the 
deaths of "best friends" in general, but he did not provide 
their names or any other identifying information.  See Wood, 
supra ("duty to assist" veteran in developing claim is not 
one-way street).  Absent specificity from the veteran, there 
is no useful information that VA could submit to any 
appropriate officials to attempt to corroborate any of the 
veteran's alleged stressors.

In short, the Board does not find the veteran's allegations 
to be corroborated by the record.  The Board is mindful that 
several psychiatric and counseling professionals have 
described treatment for PTSD.  However, the Board can find no 
credible support for the veteran's allegations regarding his 
stressors in service.  See Zarycki, supra; Wood, supra.  
Since that stressor is not corroborated, the diagnosis does 
not serve to establish service connection for PTSD.  See 
38 C.F.R. § 3.304(f).  See also Swann v. Brown, 5 Vet. App. 
229, 233 (1993) (medical opinion premised on unsubstantiated 
account is of no probative value and does not serve to verify 
the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 
461 (1993) (Board is not bound to accept doctor's opinion 
based exclusively on claimant's recitations).

The record before the Board demonstrates that PTSD has been 
diagnosed; in this case, it is unclear whether any of these 
diagnoses comport with the requirements of DSM-IV.  See 38 
C.F.R. § 4.125.  Notwithstanding, as stated by the Court, 
"[j]ust because a physician or other health professional 
accepted the appellant's description of his active service 
experiences as credible and diagnosed the appellant as 
suffering from PTSD does not mean the [Board is] required to 
grant service connection for post-traumatic stress 
disorder."  Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
See Wood, 1 Vet. App. at 192.  It is also clear that the 
Board is not required to accept an appellant's statements 
regarding his alleged symptoms, including nightmares, 
flashbacks, and other difficulties he associates with his 
active service, if the Board does not find the statements 
regarding his symptoms to be credible.

Moreover, the Board must emphasize that the veteran was 
initially described as having PTSD in 1994, after he became 
despondent because of significant life changes involving a 
crush injury to his elbow.  Thus, the record clearly sets 
forth an alternative basis for the veteran's PTSD.  

In conclusion, the weight of the credible evidence 
demonstrates that the veteran does not have PTSD that was 
incurred in or aggravated by active service or that is 
related to service or to any corroborated incident therein.  
As the preponderance of the evidence is against the claim, 
the "benefit-of-the-doubt" rule is not applicable, and the 
Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

The Board also finds that VA has satisfied all duties to 
notify and assist the veteran.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.159 (2004).  VA has 
essentially satisfied the requirements that apply to cases 
pending before VA on November 9, 2000 (even if the initial 
decision was issued before that date), and that require VA to 
notify a claimant upon receipt of a complete or substantially 
complete application and before issuance of an initial 
unfavorable decision of any information and any medical or 
lay evidence not previously provided to VA that is necessary 
to substantiate a claim; this notice requires VA to indicate 
which part of that information and evidence is to be provided 
by a claimant and which part VA will attempt to obtain on a 
claimant's behalf.  

The notice must: (1) inform a claimant about the information 
and evidence not of record that is necessary to substantiate 
a claim; (2) inform a claimant about the information and 
evidence that VA will seek to provide; (3) inform a claimant 
about the information and evidence a claimant is expected to 
provide; and (4) request or tell a claimant to provide any 
evidence in a claimant's possession that pertains to the 
claim, or something to the effect that a claimant should 
"give us everything you've got pertaining to your 
claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the initial unfavorable decision was in January 2000, 
that is, many years prior to the decision in Pelegrini.  But 
even under Pelegrini, the notices to the veteran informed him 
of the bases for the relevant decisions, what types of 
evidence would be needed, and how the evidence would be 
secured.  The VA sent the veteran correspondence in November 
1999, December 2000, December 2002, August 2004, and March 
2005; a statement of the case in October 2000; and 
supplemental statements of the case in July 2001, December 
2003, and March 2005.  There was no harm to the veteran, as 
VA made all efforts to notify and to assist him with regard 
to the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the more general notice of the need for any evidence in 
the veteran's possession.  Any defect with regard to the 
timing and content of the notices to the veteran was harmless 
because of the thorough and informative notices provided 
throughout the adjudication of the claim.  See Mayfield v. 
Nicholson, __ Vet. App. __, No. 02-1077, 2005 WL 957317 (U.S. 
Vet. App. Apr. 14, 2005).  Thus, VA has satisfied its "duty 
to notify" the veteran.

VA has also obtained all relevant evidence identified by the 
veteran.  Thus, VA also satisfied its "duty to assist" the 
veteran in securing relevant evidence.


ORDER

Service connection for PTSD is denied.


	                        
____________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


